DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/599030 filed on 10/10/2019.
3.	Claims 1-20 are pending.  

Claims 1, 11 and 20 are independent claims.  

Specification Objection
4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. RAM, ROM, NVRAM, EPROM, EEPROM, DSPs, ASICs, FPGAs).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to "a computer-readable medium having executable instructions" which encompasses non-statutory subject matter (i.e. transitory forms of signal transmission). While the specification provides a special definition for "computer-readable storage medium" [0075], such list of embodiments are open-ended because with the use of the terms “may include”, hence the SRI of "computer-readable storage medium/media" (absent a specific definition in the specification) encompasses non-statutory subject matter, i.e. forms of transitory propagating signals per se in view of the ordinary and customary meaning of "machine readable medium". 

7.	Claims 1, 2, 4, 6, 7, 8, 10, 11, 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, 11 and 20 recites determining… a first level of CO and identifying a first subset of CO sources. 
The limitation of determining … based on data … a first level of CO, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user determining… based on data… a first level of CO. Similarly, the limitation of identifying a first subset of CO sources, as drafted, is a process that, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of – using a processor to perform the maintaining, transmitting and receive steps. The processor these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both maintaining, transmitting and receive steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 3, 4, 6-8, 10, 13 and 15-19 do not remedy the deficiencies of claims 1, 11 and 20 and are also rejected as non-statutory.
Claim Rejections - 35 USC § 112

8.	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b). Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
	Claim 2 recites “the second CO sensor is different than the first CO sensor” (emphasis added). The claim language doesn’t specify what such “difference” is. Once there are two sensors, both sensors are inherently physically different. Is such a difference a reference to different functionality, etc. etc. etc.?

Allowable Subject Matter

9.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 9-10, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, one of a detecting, by the first CO sensor, a second level of CO less than the first level of CO; determining, based on the second level, that at least one appliance of the first subset of CO sources was a cause of the first level of CO; transmitting a second signal that causes each of the first subset of CO sources to be reactivated one-at-a-time in order to determine which 

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iredale et al., GB 2539830 (hereinafter Iredale).
   In regards to claim 1, Iredale teaches:
A method comprising (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present 
maintaining, in a memory, a set of associations between two or more carbon monoxide (CO) sensors and two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
determining, by processing circuitry and based on data received from a first CO sensor of the two or more CO sensors, that a first level of CO detected by the first CO sensor has exceeded a first threshold level of CO for a first threshold period of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building). 
identifying, based on the set of associations, a first subset of CO sources associated with the first CO sensor, wherein the first subset of CO sources comprises fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more 
transmitting a first signal that causes the first subset of CO sources to be disabled (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).

   In regards to claim 2, Iredale teaches:
determining that a second level of CO detected by a second CO sensor of the two or more CO sensors is below the first threshold level of CO or has been above the first threshold level of CO for the less than the first threshold period of time, wherein (p. 3, last para., see if carbon monoxide concentration sensed by the detector 24 rises above a threshold level it will produce an audible alarm) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building).
the second CO sensor is different than the first CO sensor (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments … Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) 
transmitting the first signal that causes the first subset of CO sources associated with the first CO sensor to be disabled without causing a second subset of CO sources associated with the second CO sensor to be disabled (p. 4, 6th para., see Figure 2 represents an alternative embodiment in which individual detectors are each associated with specific appliances, and each protected appliance (or group of appliances) is provided with a respective electrically controlled valve to shut off fuel supply).
the second subset of CO sources comprises fewer than all of the two or more CO sources (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40).

   In regards to claim 3, Iredale teaches:
the first subset of CO sources associated with the first CO sensor are located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity).

   In regards to claim 4, Iredale teaches:
 the first subset of CO sources includes one or more appliances (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain 

   In regards to claim 20, Iredale teaches:
A device comprising a computer-readable medium having executable instructions stored thereon, configured to be executable by processing circuitry for causing the processing circuitry to (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
receive, from a carbon-monoxide (CO) sensor, an indication of a first detected level of CO that has been above a threshold level of CO for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety 
determine, from a plurality of CO sources, a first subset of CO sources associated with the CO sensor (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources is less than all of the plurality of CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
transmit a signal that causes the first subset of CO sources to be disabled (p. 5, 4th para., see valves, each associated with one or more appliances, might be .
 
Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Lin et al., US 20140172297 (hereinafter Lin). 
   In regards to claim 11, Iredale teaches:
A carbon-monoxide (CO) detection system comprising (p. 1, 6th para, see householders can also purchase carbon monoxide detectors to provide an alert of excessive levels of CO in the air), (p. 8, claim 5, see at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building, the controller being configured to close the electrically operable valve in response to receipt of a signal from the said detector indicative of excess carbon monoxide in the atmosphere) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments… Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) 
two or more carbon monoxide (CO) sensors (p. 9, claim 9, see the safety system comprising: first and second detectors associated respectively with the first and second appliances) and (p. 3, 6th para., see while the present embodiment uses two detectors, any number of detectors from one upwards may be used in other embodiments … Detectors having other forms and/or being responsive to other atmospheric conditions (e.g. carbon dioxide concentration) may be used. It is a feature of the present embodiment that the system is able to connect to and utilize existing commercial CO and smoke detectors).
a controller device comprising: a memory configured to store a set of associations between the two or more CO sensors and two or more CO sources; and processing circuitry configured to (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40) and (p. 3, line 26, see a single detector unit may be responsive to smoke and carbon monoxide).
receive an indication that a first CO sensor of the two or more CO sensors has detected a level of CO that is above a threshold level for a threshold amount of time (p. 5, 3rd para., see the controller 28 responds to an emergency signal from any one of the detectors 18d, 20d, 40) and (p. 8, claim 5, see a safety system as claimed in any preceding claim 1 comprising at least one detector which is responsive to carbon monoxide concentration in the atmosphere of the building). 
determine, based on the set of associations, a first subset of CO sources associated with the first CO sensor (p. 5, 2nd para., see each detector is th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
the first subset of CO sources comprises fewer than all of the two or more CO sources (p. 5, 2nd para., see each detector is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the appliance. Typically this implies that the detector is in the same room as the appliance. The detector and its associated appliance may be in close physical proximity) and (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
transmit a first signal that causes the first subset of CO sources to be disabled (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).
Iredale doesn’t explicitly teach:
retrieve from the memory the set of associations.

Iredale and Lin are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Lin before him or her, to modify the system of Iredale to include the teachings of Lin, as a system for  sensor data collection, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to retrieve associations, as suggested by Lin (Abstract, p. 7, [0072]).      

   In regards to claim 13, Iredale teaches:
the first subset of CO sources comprises a water heater (p. 5, para. 5, see Figure 3 represents an example, in which a fuel store 50 may for example contain biomass, oil, LPG, gas or other combustible fuel which is conducted to an appliance 52 in which the fuel is burned through a supply line 53. In the present embodiment this takes the form of a boiler (water heater)). 

   In regards to claim 14, Iredale teaches:
th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16). 

   In regards to claim 15, Iredale teaches:
the gas valve comprises a main shutoff valve for a building (Fig. 1, mains line 12, shutoff valve 34), (p. 3, 4th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 16, Iredale teaches:
th para., see the installation represented in Figure 1 uses combustible fuel in the form of gas from a mains supply led into the building via a manually operable isolation valve 12, a gas meter 14 and a network 16 of gas pipes running through the building to gas appliances comprising in this example a boiler (water heater) 18 and a gas cooker 20) and (p. 4, 2nd para., see the controller is operatively connected through a second signal connection 30 to a solenoid 32 controlling an emergency shut-off valve 34 which is formed as a solenoid valve and is incorporated in the pipe network 16, upstream of the appliances 18, 20. In the present embodiment the emergency shut-off valve 34 controls gas supply to all of the appliances 18, 20 in the building, being incorporated into the pipe network 16 immediately downstream of the gas meter 14). 

   In regards to claim 17, Iredale teaches:
deactivating the first subset of CO sources comprises deactivating at least one appliance associated with the first CO sensor (p. 5, 4th para., see valves, each associated with one or more appliances, might be used to shut down only those appliances in the event that they produce excess carbon monoxide).

   In regards to claim 18, Iredale teaches:
the at least one appliance is located in a same room as the first CO sensor (p. 5, 2nd para., see each is associated with its corresponding appliance in the sense that it is suitably positioned to detect atmospheric conditions in the building produced by the . 

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Plaisted, CN 101681951a. 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 5, Iredale teaches:
determining that the first subset of CO sources associated with the first CO sensor includes a primary heat source (Fig. 2, sensors 18d, 20d, 40d, boiler ref 18, gas cooker 20, gas fire 40). 
Iredale doesn’t explicitly teach:
activating a backup heat source.
However, Plaisted teaches such use: (p. 14, 6th para., see the controller can decide which use the energy is more important in the determination between the load energy adjustment… If it is applied to backup heating system by using low-cost natural gas high-efficiency furnace for air conditioning space 221, then the optimal solution is optimal).  
Iredale and Plaisted are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Plaisted before him or her, to modify the system of Iredale to include the teachings of Plaisted, as a system for controlling an energy system, and accordingly it would enhance the th para., p. 26, 2nd para.).      

15.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Leng, CN 205957400.
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 6, Iredale doesn’t explicitly teach:
outputting an alert to a mobile device.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the floating, returning the information central processing unit, the control device for opening/closing window window will be closed; induction to an indoor temperature sensor of temperature is too low or too. then controlling refrigeration and heating device for cooling or heating operation. the alarming device sends the air quality condition on 
Iredale and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Leng before him or her, to modify the system of Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

   In regards to claim 8, Iredale doesn’t explicitly teach:
notifying a central safety-monitoring station.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the central processor is transmitted signal controller in the air quality adjusting device; the controller is a control device for opening/closing window open the window, control exhaust device for ventilating and exhausting. controlling the air purifier for purifying the indoor air, if humidity sensor detects the humidity of indoor too low or too high, the central processor sends signal to the controller to control the air humidifier or air dehumidifier to work; the rain inductor is set on the window, under the state of opening window, there is thunderstorm weather, rain sensor detects rain on the window after the 
Iredale and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Leng before him or her, to modify the system of Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Lin in view of Leng, CN 205957400.
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 19, Iredale and Lin, in particular Iredale doesn’t explicitly teach:
output a recommendation for a user to open a window to reduce the level of CO.
However, Leng teaches such use: (p. 2, 11 para., see sensing controller through the first signal receiving/transmitting module transmits the signal to the central processor; the central processor processes the signal and, if abnormal gas content is detected, the 
Iredale, Lin and Leng are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Lin and Leng before him or her, to modify the system of Iredale and Lin, in particular Iredale to include the teachings of Leng, as a monitoring system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to output recommendations, as suggested by Leng (p. 2, 11 para.,, p. 4, 5th para.).      

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 1 the rejections above are incorporated respectively.
   In regards to claim 7, Iredale doesn’t explicitly teach:
activating a ventilation system.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale and Chapman before him or her, to modify the system of Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iredale in view of Lin in view of Chapman et al., US Patent No. 7,579,956 (hereinafter Chapman). 
In regards to claim 11 the rejections above are incorporated respectively.
   In regards to claim 12
transmit a second signal that causes a ventilation system to be activated.
However, Chapman teaches such use: (column 10, lines 13-28, see controlling an appliance having a source of combustion during a hazardous condition, comprising the steps of: receiving a carbon monoxide (CO) warning signal; disabling the source of combustion of the appliance… energizing a ventilation system to provide fresh air). 
Iredale, Lin and Chapman are analogous art because they are from the same field of endeavor, control systems.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Iredale, Lin and Chapman before him or her, to modify the system of Iredale and Lin, in particular Iredale to include the teachings of Chapman, as a system for controlling a ventilation system, and accordingly it would enhance the system of Iredale, which is focused on a safety system, because that would provide Iredale with the ability to activate a ventilation system, as suggested by Chapman (column 10, lines 13-28, column 10, lines 5-11).      
Conclusion

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kuchta, 		9513007   	Electrical isolation device

Thorpe et al, 		8836522  	Safety shut-off device

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193